Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3 and 33-40 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended provides various compositions in a kit for use in unmasking an endotoxin provided by the combinations of SDS or albumin with various chain length 1-alkanols (8-16 carbon alkanols) and various divalent cations selected from Ca2+, Mg2+, St2+ and Zn2+, for which the specification does not have a clear descriptive support. A few example out of many is provided for which the specification does not have a clear descriptive support. Claim 1 as amended provides a composition comprising cetyl alcohol, BSA or SDS and a divalent cation strontium (Sr2+). Claim 1 as amended provides a composition comprising cetyl alcohol, BSA or SDS and a divalent cation magnesium, or zinc, for which the specification does not have a clear descriptive support. Claim as amended, encompasses nonanol, undecanol, tridecanol, or pentadecanol in combination with SDS and either of the diavalent cation calcium, magnesium, strontium or zinc, for which the specification does not have a clear descriptive support. Claim as amended, encompasses nonanol, undecanol, tridecanol, or pentadecanol in combination with albumin and either of the diavalent cation of calcium, magnesium, strontium or zinc, for which the specification does not have a clear descriptive support.   For various chain length 1-alkanols (C8-C16), the only example disclosed in the specification is Example 19, wherein each alkanol is added to a solution having combination of NaCitrate, CaCl2,  BSA, and SDS. However, various compositions comprising various alkanols (C8-C16) with BSA (i.e. various species) or albumin (except 1-dodecanol with BSA or SDS) with various divalent cations (e.g. Sr2+ or Zn2+), have not been clearly described or disclosed in the specification. 
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

Disclosure of only a few compositions as described above out of the inordinately a large number of permutation and combination encompassed by claim 1, does not provide the various distinct compositions as encompassed by claim 1. Table 19b shows property difference and unpredictability of a composition of a CaCl2 and SDS with the selection of 1-alkanol (i.e. with different species of 1-alkanol). However, claim 1 encompasses large number of compositions for use in unmasking endotoxin provided by various combinations of various divalent cations (e.g. Magnesium, Strontium, Zinc and Calcium) with either SDS or albumin and with various selections of 1-alkanol C8-C6 carbon atoms. Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”). Considering the unpredictability found in organic synthesis, exchanging even one substituent for another cannot be considered a foregone conclusion. Accordingly, when a claim presents a genus with substantial variation as that currently presented by Applicant, the disclosure must adequately reflect such variation with a representative number of species. The lack of any disclosure of examples may be considered in determining whether a claimed invention was adequately described. Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011).
Response to argument
Applicant's arguments and amendments filed on 05/10/2022 have fully been considered and are persuasive to overcome the rejection under 35 USC 112(b), 35 USC 102(a)(1) and 35 USC 103.  however, Applicant’s arguments and amendments are not persuasive to overcome the rejection under 35 USC 112(a). Moreover, Applicant’s amendments necessitated modifying the rejection in order to address incorporation of the limitation in claim 1.
Applicant argued that various alkanols tested is disclosed in table 19a and 19b and SDS or BSA is disclosed in page 24 and thus one would immediately perceive the genus.
The above arguments have fully been considered but are not found persuasive. Claim 1 is not limited saturated unbranched 1-alkanol comprising 8-16 carbon atoms and BSA or albumin, but encompasses various compositions encompassed by various permutation and combinations of saturated unbranched 1-alkanol selected from at least 9 different 1-alkanols, a divalent cations selected from various divalent cations of calcium (e.g. CaCl2, CaSO4 …….), various divalent cations of Magnesium, various divalent cations of Strontium and various divalent cations of Zinc in combination with SDS and albumin. Neither the Table 19, nor the page 24 described representative compositions comprising the various combinations of the composition. Disclosure of a combination comprising SDS,  12 carbon 1-alkanol (dodecanol) and calcium chloride or albumin, 12 carbon 1-alkanol (dodecanol) and calcium, does not provides representative disclosure of the various combinations as encompassed by the amended claim 1. Note that in the original claim (claim 6) (filed 02/22/2019) was dependent on original claim 1, wherein in original claim 1, BSA, SDS and 1-alkanol of 8-16 were not claimed. The various different cations in combination of SDS or albumin with various 1-alkanol for various compositions for unmasking an endotoxin does not have representative examples and disclosures in the specification. 
A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

Disclosure of only a few compositions as described above out of the inordinately a large number of permutation and combination encompassed by claim 1, does not provide the various distinct compositions as encompassed by claim 1. Table 19b shows property difference and unpredictability of a composition of a CaCl2 and SDS with the selection of 1-alkanol (i.e. with different species of 1-alkanol). However, claim 1 encompasses large number of compositions for use in unmasking endotoxin provided by various combinations of various divalent cations (e.g. Magnesium, Strontium, Zinc and Calcium) with either SDS or albumin and with various selections of 1-alkanol C8-C6 carbon atoms. Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”). Considering the unpredictability found in organic synthesis, exchanging even one substituent for another cannot be considered a foregone conclusion. Accordingly, when a claim presents a genus with substantial variation as that currently presented by Applicant, the disclosure must adequately reflect such variation with a representative number of species. The lack of any disclosure of examples may be considered in determining whether a claimed invention was adequately described. Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641